Mr. Justice Breese delivered the opinion of the Court: The motion to continue the cause, because there were no copies filed of the notes on which the suit was brought, was properly overruled, as the defendant had pleaded to the action. The motion to continue, for that cause, came too late. The assignments were not required to be proved, as there was no affidavit filed denying them. It appears, while the demurrer was pending, the general issue and several special pleas were filed. These pleas waived the demurrer, and no judgment was required to be pronounced on it. We perceive no ground on which the plaintiff in error can hope to reverse this judgment; there does not appear to be any error in the record, and therefore the judgment must be affirmed. Judgment affirmed.